Citation Nr: 1232180	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a gastric perforation and splenectomy associated with surgery for triple coronary artery bypass grafting performed at the Memphis, Tennessee, VA Medical Center (VAMC), from June 6 - 8, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for a gastric perforation and splenectomy associated with surgery for triple coronary artery bypass grafting (CABG) performed at the Memphis, Tennessee, VAMC, from June 6 - 8, 2003.

For good cause shown, the Veteran's appeal has been advanced on the Board's docket in accord with 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2011). 

In September 2007, the Board promulgated a decision denying the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2008 order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.  In September 2009, the Board remanded the case to the RO for evidentiary development consistent with the October 2008 Court order, which included obtaining a medical opinion addressing the claim at issue.  The requested opinion was obtained in February 2010.  Thereafter, the denial of the Veteran's claim for compensation under 38 U.S.C.A. § 1151 was confirmed in a May 2010 rating decision/supplemental statement of the case.  The case was then returned to the Board, which promulgated an appellate decision in June 2010 denying the claim.  The Veteran appeals this decision to the Court.  Pursuant to a January 2011 joint motion by the Secretary of VA and the appellant, the Court vacated the June 2010 Board decision in an order dated in February 2011.  The case was thereafter remanded to the Board.  For compliance with the instructions of the January 2011 joint motion, which requested an addendum to the February 2011 opinion in order to clarify certain ambiguities raised, the appeal was remanded by the Board in September 2011 to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The requested addendum opinion was obtained in February 2012, along with additional evidentiary development ordered by the Board.  The Board has reviewed the development undertaken and deems it to be in substantial compliance with its remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thereafter, the denial of 38 U.S.C.A. § 1151 compensation was confirmed by the RO in a June 2012 supplemental statement of the case.  The case was returned to the Board in July 2012 and the Veteran now continues his appeal. 


FINDINGS OF FACT

1.  The Veteran underwent triple CABG on June 6 - 8, 2003, at the Memphis VAMC.

2.  The preponderance of the competent medical evidence is against a finding that the Veteran's gastric perforation and splenectomy resulting from VA treatment for a triple CABG on June 6 - 8, 2003 was the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of the VA.

3.  The weight of the competent medical evidence supports a finding that the Veteran's gastric perforation and splenectomy resulting from VA treatment for a triple CABG on June 6 - 8, 2003 was the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for a gastric perforation and splenectomy associated with surgery for triple CABG performed at the Memphis, Tennessee, VAMC, from June 6 - 8, 2003, have been met.  38 U.S.C.A. § 1151, (West 2002); 38 C.F.R. § 3.361 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 and VA's duties to notify and assist.

As will be further discussed below, the Veteran's claim of entitlement to § 1151 compensation for a gastric perforation and splenectomy associated with surgery for triple CABG performed at the VAMC from June 6 - 8, 2003 is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duties to notify and assist have been satisfied concerning this appeal.

Factual background and analysis: Entitlement to compensation under 38 U.S.C. § 1151 for a gastric perforation and splenectomy associated with surgery for triple CABG performed at the Memphis, Tennessee, VAMC, from June 6 - 8, 2003.

Well prior to the Veteran's current claim, 38 U.S.C. § 1151 was amended by the United States Congress, effective October 1, 1997.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for claims of recovery under § 1151.  In pertinent part, Section 1151, as amended, reads as follows:

Compensation under this Chapter and dependency and indemnity compensation under Chapter 13 of this Title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - 

(1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1)  Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . .

(2)  Events not reasonably foreseeable.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

38 C.F.R. § 3.361(d).

In the instant case, the Board finds that the weight of the competent medical evidence supports a finding that the Veteran's gastric perforation and splenectomy resulting from VA treatment for a triple CABG on June 6 - 8, 2003 was the result of an event that was not reasonably foreseeable.

The Veteran is presently service connected and rated 100 percent disabled for ischemic heart disease/coronary artery disease, status post myocardial infarction and bypass grafts with chronic congestive heart failure, attributed to his exposure to Agent Orange during his Marine Corps service in the Republic of Vietnam. 

The pertinent documents relating to the medical history of this case shows that on June 6, 2003, the Veteran underwent heart surgery at the Memphis VAMC for a three-vessel CABG.  The surgical procedure involved the insertion of a Dobbhoff nasogastric tube into the Veteran.  He initially appeared to do well immediately following surgery, but very shortly afterwards during his postoperative course his medical condition became unstable with indications of peritonitis.  Medical imaging revealed free air in his abdominal cavity, indicating a perforated internal organ.  An emergency exploratory laparotomy on June 8, 2003, revealed a perforation of his stomach that measured approximately 5.0 centimeters in length.  No evidence of an ulcer in the area immediately adjacent to the perforation was detected.  During the course of attempting to isolate his spleen while treating the gastric perforation, the splenic capsule was inadvertently ruptured, necessitating a salvage splenectomy.  

The Veteran claims entitlement to § 1151 compensation for a gastric perforation and splenectomy associated with VA surgical treatment in June 2003 for a triple CABG on the basis that such additional disability were consequences of his heart surgery that were not reasonably foreseeable.  As relevant, in February 2010, a VA physician reviewed the Veteran's claims file and pertinent clinical record and presented the following opinion:

Nursing Notes and flow sheets. . . dated June 6, 2003. . . shows the [nasogastric] tube to low intermittent suction.  (standard of care).

After review of medical literature, including surgical, as well as critical care literature, gastric perforation is a quite rare, but possible complication of [nasogastric] tube placement.  In particular, most complications of [nasogastric] tube placement include nasopharyngeal or transbronchial misplacement and perforations, as well as esophageal and gastric perforations.  It is particularly more common in. . . [infants], however.  Gastric perforations are less common than esophageal perforations.  Factors that predispose an adult patient to perforation include an altered mental status, preexisting gastric abnormality such as diverticulum or ulcer, also, intubation, cardiomegaly, and cervical osteophytes.

After study of the case, as well as review of the medical literature, as stated above, it is my medical opinion that, although a very rare possibility, it is at least as likely as not that the [nasogastric] tube placement at some point between June 6 and June 8 of 2003 was the cause for the gastric perforation.  This is not to say that it is 100% certain, but more likely than not as the veteran did not apparently have a well visualized ulcer crater or other anatomic abnormality that was obvious to the surgeon, or commented on during exploration.  Visual evidence, as described by the surgeon repairing the gastric perforation, does not show any obvious signs of ulcer crater, bleeding, or diverticulum at this time.  I do believe that due to the urgency of the situation, there is the possibility that some subtlety may have been missed in this regard.  It is also my medical opinion that placement of a nasogastric tube in the operative course of this veteran is completely within the standard of care and is accepted practice.  I do not believe that the gastric perforation, which is a very rare, but described complication of said placement, in any way was the result of carelessness, negligence or lack of skill or error in judgment on the fault of the part of the [VA] and was not a foreseeable event.  This was an unfortunate incident, and is a rare, but not unheard of complication of [nasogastric tube] placement.  It was tended to properly and promptly, within a very short timeframe and appropriately treated with exploratory laparaotomy [sic], as per review by the chart.

The above opinion was referred back to the RO via the AMC for an additional addendum opinion to resolve some ambiguities in the February 2010 opinion presented above regarding a pivotal aspect of the VA treatment administered and the subsequent additional disability incurred.  Specifically, the opining physician believed that it was at least as likely as not (although it was a very rare possibility that such an event would occur) that the Dobbhoff nasogastric tube placement during the Veteran's coronary artery bypass grafting surgery at some point between June 6-8, 2003, was the cause of a gastric perforation.  The ambiguity is in the physician's acknowledgment that the gastric perforation was a described complication of such nasogastric tube placement, stating that such an event "was very rare and was not a foreseeable event," but then further stating that while a rare event, it was not an unheard of complication of Dobbhoff nasogastric tube placement.  Therefore, the requested addendum opinion was for purposes of specifically resolving the question as to whether the gastric perforation was a complication of Dobbhoff nasogastric tube placement that was not reasonably foreseeable given the facts, circumstances, and context surrounding the Veteran's triple coronary artery bypass grafting surgery in June 2003.   

In February 2012, a VA physician reviewed the Veteran's claims file, which included review of the February 2010 opinion previously described, and presented the following opinion:

[The VA physician's opinion of February 2010] does not appear ambiguous to me.  [A]fter reviewing the medical evidence of record, it is my opinion that the veteran's gastric perforation was more likely than not due to the nasogastric tube.  There was no evidence of ulcerative disease at the perforation site at the laparotomy.  There would be no other reason for the perforation.

As to carelessness, negligence, lack of skill, etc., there is no evidence of that in the medical records.  Although gastric perforation is a rare complication of nasogastric tube placement, it is a documented risk, not reasonably foreseeable at the time of insertion.  

The Board has considered the evidence.  The above opinions very clearly state that within the context of the documented clinical history of the case (i.e., the treatment administered at the Memphis VAMC on June 6 - 8, 2003 for a triple CABG operation), despite the insertion of a nasogastric tube as being consistent with the accepted standard of care for CABG surgery and despite there being no evidence of carelessness, negligence, or lack of skill in the administration of medical treatment, the gastric perforation that resulted from the nasogastric tube was a rare but nevertheless unforeseeable event.  38 C.F.R. § 3.361(d) states that the event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As such, the Board concludes that the additional disability incurred as a result of the gastric perforation clearly meets the statutory and regulatory criteria for compensation under 38 U.S.C. § 1151, for an event not reasonably foreseeable.  Additionally, the Board finds that but for the gastric perforation incurred as a result of undergoing CABG surgery at VA, a postoperative laparotomy would not have been performed to investigate the unstable symptoms that resulted and therefore the splenic injury that warranted a splenectomy would have also not occurred.  Thusly, the splenectomy also meets the criteria for § 1151 compensation as an additional disability resulting from a VA treatment event that was not reasonably foreseeable.  The claim for § 1151 compensation for a gastric perforation and splenectomy associated with VA surgical treatment in June 2003 is therefore granted.

The Board notes that the Veteran's medical records relating to his care received at VA on June 6 - 8, 2003 contain written references noting that the Veteran was duly apprised of his situation and of the risks involved with the surgical treatment about to be rendered and that he had given his informed consent to undergo the proposed treatment prior to each procedure.  In their January 2011 joint motion, the VA Secretary and the appellant contended that these references are second-hand information, and that absent the consideration of the actual informed consent notices that were reviewed and signed by the Veteran, the second-hand references are too oblique and contain insufficient details for an adjudicator to make a factual determination that the Veteran had provided with informed consent that met the standard prescribed in 38 C.F.R. § 17.32(c).  However, in view of the fact that the gastric perforation from a nasogastric tube (and the associated splenectomy) were conditions that were clinically deemed to be not reasonably foreseeable consequences of treatment for a triple CABG, this fact moots the informed consent issue as the medical care providers would not have listed these additional disabilities as a foreseeable consequence of treatment on the informed consent form presented to the Veteran.  The matter is obviously further mooted by this appellate decision's grant of the full benefit sought on appeal.  


ORDER

Compensation under 38 U.S.C. § 1151 for a gastric perforation and splenectomy associated with VA surgical treatment on June 6 - 8, 2003 is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


